              Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 1 of 26



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X
     TYHEEM Y. KEESH,

                                     Plaintiff,
                                                                 MEMORANDUM OPINION
    V.                                                           AND ORDER

     QUANDERA QUICK, et al.,                                     19-CV-08942 (PMH)

                                     Defendants.
    ---------------------------------------------------------X
PHILIP M. HALPERN, United States District Judge:

           PlaintiffTyheem Y. Keesh ("Plaintiff'), 1 proceeding prose and informa pauper is ("IFP"),

commenced this action on September 26, 2019, bringing claims under 42 U.S.C. §§ 1981, 1983,

and 1985 involving violations of the First, Fourth, Eighth, and Fourteenth Amendments, and the

Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq., against a number

of employees from the New York State Depaiiment of Corrections and Community Supervision

("DOCCS") in their individual and official capacities, as follows: Quandera Quick, Inmate

Grievance Program Supervisor ("Quick"); J.P. Franco, Correction Officer ("Franco"); Salvatore

P. Greg01y, Correction Officer ("Grego1y"); D. Rodriguez, Correction Officer ("Rodriguez"); B.

Bodge, Correction Lieutenant ("Bodge"); S.A. Coughlin, Conection Lieutenant ("Coughlin"); R.

Williams, Correction Lieutenant ("Williams"); Michael Barnes, Correction Captain/Acting

Deputy Superintendent of Security ("Barnes"); Michael Capra, Superintendent ("Capra"); Mark

Royce, former Deputy Superintendent of Security ("Royce"); Shelley Mallozzi, Inmate Grievance

Program Director ("Mallozzi"); and Rebecca A. Loren, Inmate Grievance Program Coordinator

("Loren" and collectively, "Defendants"). (Doc. 2, "Comp!."). Plaintiff alleges in the Complaint,

inter alia, that: (1) Franco assaulted him on August 2, 2018; (2) ce11ain Defendants searched


1
    Also formerly known as Tyheem Allah and Tyheem Mills.
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 2 of 26




Plaintiffs cell and frisked him on April 3, 2019; (3) certain Defendants violated his due process

rights during a disciplinary hearing that took place on April 7, 2019; and (4) Bodge abused him

verbally on May 22, 2019. Plaintiff alleges further that these were acts of retaliation against him,

many of which he insists were conspiracies.

        By order dated October 11, 2019, Chief Judge McMahon noted that while incarcerated,

Plaintiff filed four cases that were dismissed as frivolous, malicious, or for failure to state a claim

(Doc. 9 at 2), 2 and ordered Plaintiff to show cause within thirty days why he should not be barred

under 28 U.S.C. § 1915(g) from filing further actions IFP in this Court while he is a prisoner (id.

at 3). The Comi noted also that Plaintiff did not allege any facts suggesting that he is in imminent

danger of serious physical injury. (Id. at 2).

        Plaintiff, in response to Judge McMahon's Order to Show Cause, filed a declaration on

November 8, 2019. (Doc. 10, "Deel."). Plaintiff asserted in in his declaration the same facts that

are alleged in the Complaint, but he argued that based on those facts, his life is in danger. (Deel.    1
5). Plaintiff asserted that Defendants Franco, Gregory, Bodge, Coughlin, and Williams are

members of"The Brotherhood." (Id.). Plaintiff describes The Brotherhood as "a group ofDOCC's

workers who are white supremacists, [and] have a deep hatred for non-whites, especially Blacks."

(Id. at 2, n. l ). Plaintiff alleged that Bodge threatened to lynch him and Franco told Plaintiff "he

was going down." (Id.     11   5, 11). Plaintiff alleges further that Defendants have conspired to




2
 See Mills v. Evangelista, No. Ol-CV-7538 (S.D.N.Y. Aug. 14, 2001) (dismissing complaint under 28
U.S.C. § 1915(e)(2)), appeal dismissed, No. 01-0232 (2d Cir. July 3, 2003); Mills v. Coughlin, No. 93-CV-
0109 (W.D.N.Y. Oct. 4, 1995) (dismissing complaint for failure to allege facts describing a violation of
federal law), appeal dismissed, No. 95-2753 (2d Cir. May 6, 1996) (appeal dismissed as lacking in merit).
Plaintiff notes also in the Complaint "his most recent civil action in the Southern District of New York,"
which was resolved against Plaintiff by Judge Gardephe at summaiy judgment on March 25, 2019. (Comp!.
1120-21; No. 13-CV-02040 (S.D.N.Y. Mar. 25, 2019)).
                                                    2
             Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 3 of 26




discipline him and retaliate against him for his complaints against staff because members of The

Brotherhood do not accept prisoners complaining about them. (Id.              ,r 10).
           On December 4, 2019, Judge Karas granted Plaintiffs request to proceed IFP (Doc. 12),

and on December 5, 2019, Judge Karas issued an Order of Service (Doc. 13). On April 16, 2020,

this action was reassigned to this Court. On July 13, 2020, Defendants moved to dismiss the

Complaint under Federal Rule of Civil Procedure 12(b)(6) (Doc. 46; Doc. 47, "Defs. Br."), and

Plaintiff opposed the motion on August 18, 2020 (Doc. 48, "Pl. Opp'n"). 3 Defendants did not file

any reply papers.

           For the reasons set forth below, Defendants' motion to dismiss is GRANTED in part.

                                              BACKGROUND 4

     I.    Franco Assault

           The Complaint alleges that Plaintiff was an Inmate Grievance Resolution Committee

Representative ("IGRC Rep") at Sing Sing Correctional Facility ("Sing Sing"), and as such, had a

pass which permitted him to leave his housing block unescorted. (Comp!.                  ,r,r   27, 28). Plaintiff

alleges that on August 2, 2018, as he was leaving Sing Sing Housing Block 7 ("HB7") at 8:30

a.m., Franco asked Plaintiff "where the fuck you think you going" and directed him back to the

housing block. (Id.      ii 32). Before Plaintiff could return into HB7, Franco slammed the gate on
Plaintiff and it bounced off his back; Plaintiff had waited close to the gate. (Id.       ,r 33). A short while
later, Franco permitted Plaintiff to leave the housing block and go to his program as IGRC Rep.

(Id.). Plaintiff then filed a grievance, SS 59891-18. (Id.        ,r 35).   Plaintiff alleges that Franco is a

member of The Brotherhood, does not like any prisoner who possesses a pass, and has "a deep


3
    Citations to the pa1ties' brief correspond to the pagination generated by ECF.
4
    The facts recited herein are taken from the allegations of the Complaint and Plaintiff's Declaration.

                                                        3
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 4 of 26




hatred for Blacks, prisoners in general, and white prisoners who are sympathetic or friendly to

non-white prisoners." (Id.         ,r 28).
        At some unidentified time, Plaintiff was esco1ied to the medical department and examined

by medical personnel. (Id.         ,r 37). As paii of a conspiracy by "multiple officials" in retaliation for
having filed a grievance against Franco, on August 4, 2018, Franco wrote a misbehavior report

("MBR") against Plaintiff. (Id. ilil 38, 39). As a result of the MBR, Plaintiff was placed in keeplock

for eight days. (Id.     ,r 40).   Plaintiff's grievance against Franco was denied by Capra on September

26, 2018. (Id.    ,r   39). Approximately nine months later, on April 2, 2019, Franco threatened

Plaintiff, stating that Plaintiff was "going down" because he had filed a grievance against Franco

on August 2, 2018. (Id.       ,r 57).
 II.    April 3, 2019 Cell Search

        The Complaint alleges that on April 2, 2019, Plaintiff complained to Barnes about prison

officials hindering him from performing his duties as an IGRC Rep. (Id.). Every time Plaintiff

complains to Barnes, "he is subjected to a special cell search, regular search, misbehavior repmi

and/or confinement." (Id.). Plaintiff alleges that, in violation of an internal DOCCS Directive, on

April 3, 2019, Plaintiff's cell was searched by Gregory and Rodriguez, who also conducted a strip

frisk of Plaintiff pursuant to Williams's order (the "Cell Search"). (Id.      ii 42). As a result of the Cell
Search, Gregory and Rodriguez confiscated a NCAA bracket, placed Plaintiff in keeplock, and

filed an MBR against Plaintiff for possessing gambling material and contraband. (Id.                   ,r   43).

Plaintiff alleges that he wrote a complaint to Royce, seeking ai1 investigation for retaliatory

conduct (id.   ,r 57);   and that Plaintiff filed a grievance, SS 60879-19 (id.     ,r 44). Plaintiff believes
that no investigation was ever conducted pursuant to his complaint to Royce. (Id.           ,r 57).



                                                         4
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 5 of 26




       Plaintiff alleges that the Cell Search was a conspiracy by and between Capra, Royce,

Barnes, Williams, Coughlin, Badge, Quick, Gregmy, and Rodriguez, as retaliation for Plaintiff

filing grievances against prison staff and/or participating in his IGRC Rep duties. (Id.             ,r 45).
III.   April 7, 2019 Disciplinaiy Hearing

       The Complaint alleges that following the Cell Search, on April 7, 2019 a disciplinary

hearing was held ("Tier II Hearing"). (Id.       ,r 46).   Badge, as the hearing officer, advised Plaintiff

that the NCAA bracket confiscated during the Cell Search constituted a betting slip. (Id.                  ,r,r 46,
47). Plaintiff maintained that he was not gambling. (Id.          ,r,r 48,   49). Plaintiff alleges that Badge

deprived Plaintiff of "presenting material evidence in his defense" (id.            ,r 51) in that he was only
permitted to call three witnesses to testify, and, although he was released from pre-hearing

confinement in order to procure documentaty evidence, the printer at the law libraty was not

working; he requested an assistant, but Badge denied the request (id.                ,r,r   58, 59, 63). Plaintiff

alleges that the foregoing denied him of due process. (Id.        ,r 69). Plaintiff alleges futther that Badge
misrepresented Plaintiffs testimony in the written disposition, thus indicating that Badge is part

of the conspiracy against Plaintiff. (Id.   ,r   64). Accordingly, Plaintiff filed a grievance against

Badge, SS 60844-19. (Id.   if 51).
       The Complaint alleges that Plaintiff was "found guilty" following the Tier II Hearing, and

as a result, he was required to be transfetTed from HB7 to Housing Block "B" ("HBB"). (Id.                     ,r,r 66,
67). Plaintiff alleges that HBB is "living torture" in that it is "hostile, violent, provocative,

threatening, lowly, anti-therapeutic, uncivil, unusual" and "the smell of drugs, K-2 and marijuana,

and cigarette smoke permeates throughout [the] housing block, subjecting all who are there to

secondhand smoke daily." (Id. at 14, n.10). He alleges fi.nther that as a result of this penalty, he




                                                       5
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 6 of 26




was deprived of his packages and commissary, which impeded access to his religious diet and

practice of his religion. (Id.   'il 70).
        On April 18, 2019, Plaintiff appealed the Tier II Hearing to Capra, but "[a]s part of a

retaliatmy scheme," Capra refused to render a decision on the appeal. (Id. at 9, n.8, 'il 66). Indeed,

Plaintiff alleges that there was a conspiracy by and between Capra, Royce, Barnes, Williams, and

Bodge, "to deprive [Plaintiff] of a decision to his Tier II [Hearing] Appeal ... as paii of the

conspiracy to prevent [Plaintiffs] privileges from being restored, and to keep him housed in

[HBB]." (Id.   'i! 66).
IV.     Bodge Verbal Abuse

        Plaintiff alleges that on April 16, 2019, Bodge threatened Plaintiff, saying he has "Niggers

like [Plaintiff] lynched." (Id.   ii 65). He alleges fmiher that at some unidentified time, Bodge cursed
at Plaintiff, calling him "a fucking scmnbag." (Id.). Accordingly, Plaintiff filed a grievance, SS

60867-19. (Id.). Plaintiff alleges that, on May 22, 2019, Bodge verbally abused Plaintiff again by

using profanity and racial epithets. (Id.      'il 73).
                                            STANDARD OF REVIEW

        A Rule 12(b)(6) motion enables a court to dismiss a complaint for "failure to state a claim

upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). "To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At/. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face "when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id. (citing T,vombly, 550 U.S. at 556). "The plausibility standard is

not akin to a 'probability requirement,' but it asks for more than a sheer possibility that a defendant


                                                          6
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 7 of 26




has acted unlawfully." Id. (citing Twombly, 550 U.S. at 556). The factual allegations pied "must

be enough to raise a right to relief above the speculative level .... " Twombly, 550 U.S. at 555.

       "When there are well-ple[d] factual allegations, a comi should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief." Iqbal, 556 U.S. at 679.

Thus, the Comi must "take all well-pie[d] factual allegations as tlue, and all reasonable inferences

are drawn and viewed in a light most favorable to the plaintiff[]." Leeds v. Meltz, 85 F.3d 51, 53

(2d Cir. 1996). The presumption of truth, however, "'is inapplicable to legal conclusions,' and

'[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice."' Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556

U.S. at 678 (alteration in original)). Therefore, a plaintiff must provide "more than labels and

conclusions" to show entitlement to relief. Twombly, 550 U.S. at 555.

       A complaint submitted by a prose plaintiff, "however inartfully ple[d], must be held to

less stringent standards than formal pleadings drafted by lawyers .... " Estelle v. Gamble, 429

U.S. 97, 106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (internal quotation

marks omitted)). Because prose plaintiffs "'are often unfamiliar with the formalities of pleading

requirements,' courts must 'apply a more flexible standard in determining the sufficiency of a pro

se [complaint] than they would in reviewing a pleading submitted by counsel."' Smith v. US. Dep 't

of Justice, 218 F. Supp. 2d 357, 361 (W.D.N.Y. 2002) (quoting Platsky v. Cent. Intelligence

Agency, 953 F.2d 26, 28 (2d Cir. 1991) (alteration in original)). While "[p]ro se complaints are

held to less stringent standards than those drafted by lawyers, even following Twombly and Iqbal,"

dismissal is proper "where a plaintiff has clearly failed to meet minimum pleading requirements."

Thomas v. Westchester Cty., No. 12-CV-6718, 2013 WL 3357171, at *2 (S.D.N.Y. July 3, 2013)

(internal citations omitted); see also Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) ("Even


                                                 7
            Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 8 of 26




in a pro se case ... 'although a court must accept as true all of the allegations contained in a

complaint, that tenet is inapplicable to legal conclusions, and threadbare recitals of the elements

of a cause of action, suppo1ted by mere conclusory statements, do not suffice."' (quoting Harris,

572 F.3d at 72)).

          Therefore, while the Comt must "draw the most favorable inferences that [a plaintiffs]

complaint supports, [it] cannot invent factual allegations that [a plaintiff] has not pied." Chappius,

618 F.3d at 170. The Court has also a duty to interpret "the pleadings of a prose plaintiff liberally

and interpret them 'to raise the strongest arguments that they suggest."' McPherson v. Coombe,

174 F.3d 276, 280 (2d Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

                                             ANALYSIS

  I.      Failure to State a Claim Under 42 U.S.C. §§ 1981, 1983, and 1985

          Plaintiff broadly asse1ts claims for relief under 42 U.S.C. §§ 1981, 1983, and 1985

involving: (1) a violation of the Eighth Amendment (in connection with the assault by Franco); (2)

a violation of the Fomth Amendment (in connection with the Cell Search); (3) the deprivation of

procedural due process under the Fourteenth Amendment (in connection with the Tier II Hearing);

(4) retaliation in violation of his First Amendment rights (in connection with being an IGRC Rep

and/or filing grievances against prison staff); and (5) a conspiracy to violate Plaintiffs

constitutional rights in retaliation for his filing grievances. Plaintiff appears also to assert claims

involving a violation of his First Amendment right to free exercise of religion and violation of the

Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq. ("RLUIPA").

       A. Plaintiffs Claims Under 42 U.S.C. § 1981

          With respect to§ 1981, a plaintiff must allege facts to support the following elements: (1)

that he is a member of a racial minority; (2) the defendants' intent to discriminate on the basis of


                                                   8
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 9 of 26




race; and (3) discrimination concerning one of the statute's enumerated activities. Brown v. City

a/Oneonta, 221 F.3d 329,339 (2d Cir. 1999). Under§ 1981, only intentional racial discrimination

is prohibited. Id.; see also Albert v. Carovano, 851 F.2d 561 (2d Cir. 1988) ("Essential to an

allegation under Section 1981 are allegations that the defendant's acts were purposefully

discriminatory and racially motivated."). The statute's "enumerated activities" include rights "to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of

all the laws and proceedings for the security of persons and property." Brown, 221 F.3d at 339

(quoting 42 U.S.C. § 1981). However,"§ 1981 does not provide a separate private right of action

against state actors." Duplan v. City a/New York, 888 F.3d 612,621 (2d Cir. 2018). A claim under

§ 1983 is the exclusive federal remedy for alleged violation of rights guaranteed in 42 U.S.C. §

1981 by state governmental units or state actors. Id. at 619-21; Gonzalez v. City a/New York, 377

F. Supp. 3d 273,285 (S.D.N.Y. 2019). As all of Plaintiffs claims are asserted against employees

from DOCCS (Comp!. ,i,i 3-16), Plaintiffs claims against Defendants under§ 1981 are dismissed.

   B. Plaintiffs Claims Under 42 U.S.C. § 1983

       As regards Plaintiffs § 1983 claims, that law provides, in pe1iinent part, that "[e]ve1y

person who, under color of any statute ... subjects, or causes to be subjected, any citizen of the

United States ... to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured .... " 42 U.S.C. § 1983. "[T]his language

does not create substantive rights; rather, it creates a mechanism by which individuals can

vindicate the violation of rights secured elsewhere." Santucci v. Levine, No. 17-CV-10204, 2021

WL 76337, at *3 (S.D.N.Y. Jan. 8, 2021). As such, in each permutation of a claim under that law,

"a plaintiff must demonstrate: '(1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under color of state law, or a state


                                                 9
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 10 of 26




actor.'" To,Fn & Country Adult Living, Inc. v. Vill./Town of Mount Kisco, No. 17-CV-8586, 2019

WL 1368560, at *17 (S.D.N.Y. Mar. 26, 2019) (quoting Walker v. Clemson, No. 11-CV-9623,

2012 WL 2335865, at *3 (S.D.N.Y. June 20, 2012)).

           1. Claims Against All Defendants in their Official Capacities

       As an initial matter, Plaintiffs claims under 42 U.S.C. § 1983 alleged against Defendants

in their official capacities seeking money damages must be dismissed. A claim for damages

asse1ied against a state employee in his official capacity is deemed to be a claim against the state

and therefore bmTed by Eleventh Amendment sovereign immunity. Kentucky v. Graham, 473 U.S.

159, 169 (1985); Davis v. Westchester Cty. Family Court, No. 16-CV-9487, 2017 WL 4311039,

at *6 (S.D.N.Y. Sept. 26, 2017). State officials acting in their official capacities are not considered

persons within the meaning of§ 1983 and, therefore, cannot be sued for damages. See Reynolds v.

Barrett, 685 F.3d 193, 204 (2d Cir. 2012). Accordingly, to the extent Plaintiffs claims seeking

money damages are alleged against Defendants in their official capacities, they are dismissed.

           2. Claims Concerning the Franco Assault (Eighth Amendment)

       The Eighth Amendment instructs: "Excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted." U.S. Const. amend. VIII. "To state an

Eighth Amendment claim, a prisoner must allege two elements, one subjective and one objective.

First, the prisoner must allege that the defendant acted with a subjectively sufficiently culpable

state of mind. Second, he must allege that the conduct was objectively harmful enough or

sufficiently serious to reach constitutional dimensions." Williams v. Novoa, No. 19-CV-11545,

2021 WL 431445, at *7 (S.D.N.Y. Feb. 5, 2021) (citing Crawford v. Cuomo, 796 F.3d 252,256

(2d Cir. 2015)); Sutton v. Rodriguez, No. 18-CV-01042, 2020 WL 5504312, at *4-5 (S.D.N.Y.




                                                  10
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 11 of 26




Sept. 8, 2020). A claim of excessive use of force must set forth allegations sufficient to demonstrate

deliberate indifference. Hayes v. NY. C. Dep 't of Corr., 84 F.3d 614, 620 (2d Cir. 1996).

        As regards the objective prong, the alleged conduct must be sufficiently serious to reach

constitutional dimensions. Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013). "A de minimis use

of force will rarely suffice to state a constitutional claim." Romanov. Hmvarth, 998 F.2d 101, 105

(2d Cir. 1993). "Not every push or shove, even if it may later seem unnecessary in the peace of a

judge's chambers, violates a prisoner's constitutional rights." Lebron v. Mrzyglod, No. 14-CV-

10290, 2019 WL 3239850, at *14 (S.D.N.Y. July 18, 2019).

        The allegations in the Complaint that Franco slammed the gate on Plaintiff and it bounced

of his back (Comp!. ,i 33) are not sufficiently serious to satisfy the objective standard. Peters v.

Huttel, No. 15-CV-9274, 2019 WL 6619602 at *13 (S.D.N.Y. Dec. 5, 2019). Moreover, although

Plaintiff alleges that at some unidentified time he was examined by medical personnel before being

placed in keeplock, he does not identify any injmy suffered. (Comp!. ,i 37). Indeed, after the gate

incident, Franco permitted Plaintiff to leave HB7 and Plaintiff proceeded to his IGRC Rep

program. (Id. ,i 33). Simply put, the allegations concerning Franco's closure of the gate are the

kind of de minimus use of force that do not rise to the level of an Eighth Amendment violation.

Because the Complaint fails to satisfy the object prong, the Court need not, and does not, reach the

question of whether Plaintiff's allegations are sufficient to satisfy the subjective prong.

        Accordingly, Plaintiffs Eighth Amendment claim for relief alleged against Franco 1s

dismissed for failure to state a claim.

           3. Claims Concerning the Cell Search (Fourth Amendment)

       The Complaint alleges that Gregory and Rodriguez, upon Williams's order, conducted the

Cell Search in violation of an internal DOCCS Directive. (Comp!. at ,i,i 42-43). A violation of a


                                                  11
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 12 of 26




DOCCS Directive, however, does not amount to a§ 1983 claim. Hollandv. City ofNew York, 197

F. Supp. 3d 529, 548-49 (S.D.N.Y. 2016) ("It is well settled that a§ 1983 claim brought in federal

corui is not the appropriate forum to urge violations of prison regulations or state law." (internal

quotation marks omitted)); Hyman v. Holder, No. 96-CV-7748, 2001 WL 262665, at *6 (S.D.N.Y.

Mar. 15, 2001) (concluding that allegations that prison officials failed to follow prison regulations

did not state a cognizable § 1983 claim).

       To the extent that Plaintiff attempts to plead a violation of the Foruih Amendment based

upon the Cell Search and confiscation of his NCAA bracket, 5 the claim must fail. The Foruih

Amendment is inapplicable to the unwarranted search of an inmate's prison cell, as inmates have

no reasonable expectation of privacy in such a place. Hudson v. Palmer, 468 U.S. 517, 526 (1984)

("[S]ociety is not prepared to recognize as legitimate any subjective expectation of privacy that a

prisoner might have in his prison cell and that, accordingly, the Foruih Amendment proscription

against unreasonable searches does not apply within the confines of the prison cell."). Accordingly,

Plaintiffs claim of a Foruih Amendment violation alleged against Williams, Gregory, and

Rodriguez in connection with the Cell Search is dismissed.

            4. Claims Concerning the Tier II Hearing (Fourteenth Amendment)

        The Fourteenth Amendment provides that "[n]o State shall ... deprive any person of life,

liberty, or property, without due process of law .... " U.S. Const. amend. XIV § 1. "[T]o present

a [procedural] due process claim, a plaintiff must establish ( 1) that he possessed a libe1iy interest

and (2) that the defendant(s) deprived him of that interest as a result of insufficient process."




5
 Plaintiff states in his opposition that he is not pressing claims against Gregory and Rodriguez for the Cell
Search, but rather describes the Cell Search as pait of a narrative to describe the retaliatory conduct of
which he complains. (Pl. Opp'n at 2).

                                                     12
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 13 of 26




Joseph v. Cuomo, No. 20-CV-3957, 2021 WL 200984, at *6 (E.D.N.Y. Jan. 20, 2021) (quoting

Adams v. Annucci, No. 17-CV-3794, 2018 WL 4608216, at *6 (S.D.N.Y. Sept. 25, 2018)

(alterations in original)); see also Velazquez v. Gerbing, No. 18-CV-8800, 2020 WL 777907, at *9

(S.D.N.Y. Feb. 18, 2020).

        Plaintiff alleges that in connection with the Tier II Hearing, he was subjected to a nine-day

pre-hearing confinement, transferred to HBB, and lost commissary and packages privileges.

(Comp!.   ,r,r   59, 66, 70). These allegations fail to establish the existence of a constitutionally

significant liberty interest deprivation.

        A prisoner's liberty interest is implicated by prison disciplinaty proceedings only if the

discipline imposes "atypical and significant hardship on the inmate in relation to the ordinmy

incidents of prison life." Sandin v. Conner, 515 U.S. 472,484 (1995); Washington v. Ajijy, 681 F.

App'x 43, 45 (2d Cir. 2017). Indeed, dismissal has been found appropriate where the period of

confinement in relation to disciplinmy hearings is shorter than 101 days. Washington, 681 F. App'x

at 45; see also Barnes v. Starks, No. 95-CV-4891, 1996 WL 648956, at *3 (S.D.N.Y. Nov. 6, 1996)

(no protected liberty interest in Sing Sing inmate's twenty-one-day confinement in keeplock);

Camacho v. Keane, No. 95-CV-0182, 1996 WL 204483, at *2 (S.D.N.Y. Apr. 25, 1996) (no

protected liberty interest in Sing Sing inmate's forty-day confinement in keeplock); Schmelzer v.

Norfleet, 903 F. Supp. 632, 634 (S.D.N.Y. 1995) (no protected liberty interest in Sing Sing

inmate's eleven-day confinement in keeplock).

       Moreover, the transfer to HBB and temporary loss of the various privileges alleged in this

case, namely packages and commissary, does not represent the type of deprivation which could

reasonably be viewed as imposing atypical and significant hardship on an inmate. Frazier v.

Coughlin, 81 F.3d 313, 315, 317 (2d Cir. 1996) (loss of commissa1y, recreation, package, and


                                                   13
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 14 of 26




telephone privileges did not amount to an atypical and significant deprivation); Nogueras v.

Coughlin, No. 94-CV-4094, 1996 WL 487951, at *5 (S.D.N.Y. Aug. 27, 1996) ("RestTictions on

telephone use, recreational activities, access to law libraries, visitation, personal prope1iy,

educational and employment opportunities" did not amount to atypical hardship.).

       Because Plaintiff has not alleged plausibly that he possessed a libe1iy interest, Plaintiffs

claim against Defendants for a violation of the Fourteenth Amendment in Connection with the Tier

II Hearing are dismissed.

           5. Claims of Retaliation (First Amendment)

       "[T]o sustain a First Amendment retaliation claim, a prisoner must demonstrate the

following: (1) that the speech or conduct at issue was protected; (2) that the defendant took adverse

action against the plaintiff; and (3) that there was a causal connection between the protected speech

and the adverse action." Randle v. Alexander, No. 10-CV-9235, 2011 WL 1226228, at *2

(S.D.N.Y. Mar. 22, 2011) (quoting Gill v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004)). An

action is "adverse" when it "would deter a similarly situated individual of ordinaiy firmness from

exercising his or her constitutional rights .... " Ruggiero v. Cty. of Orange, No. 19-CV-3632, 2020

WL 5096032, at *7 (S.D.N.Y. Aug. 28, 2020) (quoting Davis v. Goard, 320 F.3d 346,353 (2d Cir.

2003)). Conduct short of this standard is "simply de minimis and ... outside the ambit of

constitutional protection." Id. (quoting Davis, 320 F.3d at 353). Likewise, under the third element,

the "allegations must support an inference that the protected conduct was 'a substantial or

motivating factor for the adverse actions taken by prison officials."' Dorsey v. Fisher, 468 F.

App'x 25, 27 (2d Cir. 2012) (quoting Bennettv. Goard, 343 F.3d 133, 137 (2d Cir. 2003)). Bearing

in mind that "[c]omis properly approach prisoner retaliation claims with skepticism and particular

care[] because vi1iually any adverse action taken against a prisoner by a prison official ... can be


                                                 14
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 15 of 26




characterized as a constitutionally proscribed retaliat01y act," Davis, 320 F.3d at 352 (internal

quotation marks omitted), "[c]onclus01y allegations will not suffice; instead, a prisoner's claim for

retaliation must be supported by specific and detailed factual allegations." Voge/fang v. Capra,

889 F. Supp. 2d 489,517 (S.D.N.Y. 2012) (internal quotation marks omitted).

        "[T)o the extent Plaintiff alleges that the roots of [Defendants'] retaliation are found in

Plaintiff's IGRC position, such conduct, liberally construed, constitutes protected activity."

Thomas v. DeCastro, No. 14-CV-6409, 2019 WL 1428365, at *8 (S.D.N.Y. Mar. 29, 2019).

Likewise, his filing of grievances is a protected activity under the First Amendment, Davis, 320

F.3d at 353, which Defendants do not dispute. (Defs. Br. at 13-14). Accordingly, Plaintiff meets

the first element of a retaliation claim.

        Plaintiff alleges that in retaliation for his engagmg in these protected activities, the

following adverse actions were taken against him: (1) the assault by Franco; (2) Franco's MBR;

(3) the Cell Search; (4) the Tier II Hearing; (5) the refusal to decide his appeal of the Tier II

Hearing; (6) the verbal abuse by Badge; and (7) Plaintiff's removal as IGRC Rep. (See generally

Comp!.; Deel.). The Court analyzes each in turn.

            a. Franco Assault

        Plaintiff alleges that Franco is a member of The Brotherhood, does not like any prisoner

who possesses an IGRC pass, and has "a deep hatred for Blacks, prisoners in general, and white

prisoners who are sympathetic or friendly to non-white prisoners." (Comp!.     i! 28). Plaintiff seeks
to link the August 2, 2018 gate incident, which Plaintiff characterizes as an assault, to Franco's

alleged disdain for IGRC Reps. (Id.~ 41; Deel. 7, 10-11).

       As an initial matter, as discussed supra, the alleged assault as pied by Plaintiff constitutes

de minimus harm and is thus not actionable as a retaliation claim. Rivera v. Goard, 119 F. Supp.

                                                 15
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 16 of 26




2d 327, 340 (S.D.N.Y. 2000) (dismissing retaliation claim against defendant who "shoved" an

inmate on the ground that the harm was de minimis). The Complaint also fails to allege sufficiently

a causal connection between Franco's act and Plaintiffs protected conduct as an IGRC Rep.

Plaintiffs allegations that Franco generally dislikes prisoners, and IGRC Reps in particular, are

insufficient to support an inference that the protected conduct was a substantial or motivating

factor for the alleged adverse action of slamming the gate on Plaintiff such that it bounced off his

back. Dorsey, 468 F. App'x at 27. Moreover, Plaintiff also pleads that he held the gate open, and

Franco permitted Plaintiff to go to his program as IGRC Rep "a short while after." (Comp!.    ,r,r 33-
34). Plaintiffs allegations are insufficient to show Franco's retaliatory intent, and accordingly, to

the extent Plaintiff claims the Franco assault occurred in retaliation for Plaintiffs status as an

IGRC Rep, the claim is dismissed.

       To the extent Plaintiff claims the Franco assault occurred in retaliation for filing

grievances, this claim too must fail. Plaintiffs grievance against Franco, SS 59891-18, was filed

after the gate incident. (Id.   ,r   35). The alleged retaliatory event cannot precede the protected

activity. See Lees v. Graduate Center, City Univ. of New York, 696 Fed. App'x 530, 531 (2d Cir.

2017) (dismissal affirmed because an inference of retaliation does not arise where the adverse

action began before the Plaintiff engaged in any protected activity); Santucci, 2021 WL 76337, at

*7 (dismissing retaliation claim where plaintiffs' "after-the-fact complaints" occurred subsequent

to the alleged retaliatmy event); Montgomery v. Strack, No. 86-CV-3380, 1990 WL 128904 at *3

(S.D.N.Y. Aug. 27, 1990) (plaintiffs removal from the job in the law library could not have been

in retaliation for complaints filed where the removal occurred before the complaints were filed);

Thompson v. Racette, No. 11-CV-1372, 2012 WL 12884469, at *3 (N.D.N.Y. Aug. 2, 2012)




                                                    16
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 17 of 26




(dismissing inmate's retaliation claim where grievance was filed three months after the alleged

retaliatory conduct), aff'd, 519 F. App'x 32 (2d Cir. 2013) (summary order).

        Accordingly, Plaintiffs allegations of retaliation against Franco in connection with the

purported assault are dismissed.

               b. Franco MBR

        On a First Amendment retaliation claim, "[ c]ircumstantial evidence of causation may exist

where the adverse action occurs soon after the protected activity." Mateo v. Fischer, 682 F. Supp.

2d 423,435 (S.D.N.Y. 2010). Plaintiff pleads that Franco filed the MBR on August 4, 2018, two

days after Plaintiff filed his grievance against Franco (Comp!.          ~ii 38-40), and as a result of the
MBR, Plaintiff was placed in keeplock for eight days. (Id.~ 40). This strikes this Court as closely

proximate in time, and Defendants do not argue otherwise.

        Accordingly, Plaintiffs retaliation claim against Franco for filing the MBR will survive

dismissal.

               c. Cell Search

        Plaintiff alleges that the Cell Search conducted by Gregory and Rodriguez pursuant to

Williams's order was retaliation by Capra, Royce, Barnes, Williams, Coughlin, Bodge, Quick,

Gregory, and Rodriguez, for Plaintiffs filing of grievances and/or paiticipating in his IGRC Rep

duties. (Id.   ~   45). Courts in this district have concluded that a retaliatory cell search is insufficient

to support a First Amendment retaliation claim. See Adeghe v. Westchester Cty., No. 18-CV-7912,

2019 WL 4142470, at *4 (S.D.N.Y. Aug. 30, 2019) (a retaliatory cell search alone is not a

cognizable adverse action); Salahuddin v. Mead, No. 95-CV-8581, 2002 WL 1968329, at *5

(S.D.N.Y. Aug. 26, 2002) (cell seai-ch cannot supp01i retaliation claim); Walker v. Keyser, No. 98-

CV-5217, 2001 WL 1160588, at *9 (S.D.N.Y. Oct. 2, 2001) ("[R]etaliatory searches are not

                                                       17
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 18 of 26




actionable under§ 1983"), as amended (Oct. 17, 2001), aff'd sub nom. Walker v. Goard, 131 F.

App'x 775 (2d Cir. 2005).

        Accordingly, Plaintiff's allegations of retaliation in connection with the Cell Search are

dismissed.

              d. Tier II Hearing

        Plaintiff alleges that he Tier II Hearing was conducted on an MBR that was lodged against

him as a result of the Cell Search. (Comp!.    il1 43, 46, 52). He maintains that Bodge used the tier
hearing system and misrepresented Plaintiff's testimony at the hearing in the written disposition

in retaliation for Plaintiff's status as an IGRC Rep and/or his filing of grievances against prison

staff. (Id.   ii 64; PL Opp'n at 3). The Complaint fails to sufficiently allege a causal connection
between the alleged adverse action and Plaintiff's protected conduct. Dorsey, 468 F. App'x at 27.

Plaintiff's claims against Bodge in connection with the Tier II Hearing are speculative and

conclusory, and are simply insufficient to support the inference that Plaintiff's status as an IGRC

Rep or his filing of grievances were a substantial or motivating factor for the conclusory allegations

of "falsification" in the written disposition. Accordingly, Plaintiff's retaliation claims against

Bodge in connection with the Tier II Hearing are dismissed.

               e. Capra's Refusal to Decide the Appeal of the Tier II Hearing

         Plaintiff alleges that Capra refused to decide his appeal of the results of the Tier II Hearing,

which was "retaliatory strategy" by Capra, Royce, Barnes, Williams, and Badge to prevent

Plaintiffs privileges from being restored, and to keep him housed in HBB. (Comp!. 166). Plaintiff

alleged that he grieved such failure and that a DOCCS Committee agreed that the appeal was

untimely, but there is no provision to reverse or expunge a guilty disposition as a result of an

untimely appeal decision. (Id. 169; PL Opp'n at 62-63).

                                                    18
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 19 of 26




       That Capra did not issue a decision in accordance with prison policies does not rise to a

constitutional violation. A § 1983 claim brought in federal court is not the appropriate forum to

raise violations of prison regulations or state law. Holland, 197 F. Supp. 3d at 548-49; Hyman,

2001 WL 262665, at *6. As regards the other Defendants implicated by Plaintiffs allegations

concerning Capra's failure to timely decide the appeal to allegedly prevent Plaintiffs privileges

from being restored, and keeping him housed in HBB, Plaintiff fails to sufficiently allege personal

involvement. "Failing to allege that a defendant was personally involved in, or responsible for, the

conduct complained of renders a complaint fatally defective on its face." Williams, 2021 WL

431445, at *6. Plaintiffs sole allegation against these other Defendants is that Barnes allegedly

told Plaintiff that neither he, Capra, Royce or Williams wanted to decide the appeal. (Comp!. ,i

69). There is no allegation concerning Badge's involvement at all, and the allegation against the

other Defendants does not adequately allege any personal involvement in Capra's failure to timely

render a decision. To the extent Plaintiff claims that Capra's failure to timely decide the appeal

was done in retaliation for Plaintiff being an IGRC Rep or filing grievances against prison officials,

Plaintiff fails to allege a causal connection between the alleged adverse action and Plaintiffs

protected conduct, alleging the ultimate fact ofretaliation in a speculative and conclusory manner.

Dorsey, 468 F. App'x at 27.

       Plaintiffs allegations against Capra, Royce, Barnes, Williams, and Badge in connection

with Capra's failure to timely decide Plaintiffs appeal of the Tier II Hearing areinsufficient to

establish retaliation and are accordingly dismissed.

           f.   Badge's Verbal Abuse

       Verbal abuse, no matter how repugnant, does not give rise to a constitutional violation

because 42 U.S.C. § 1983 is not designed to rectify harassment or verbal abuse but specific


                                                 19
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 20 of 26




constitutional violations. Purcell v. Coughlin, 790 F.2d 263, 265 (2d Cir. 1986) (dismissing inmate

Purcell's complaint because the name calling claim did not allege a constitutional violation).

Insulting or disrespectful comments directed at an inmate generally do not rise to the level of an

adverse action sufficient to constitute First Amendment violation. Davis, 320 F.3d at 353.

Plaintiffs claims of retaliatmy verbal abuse by Bodge (Comp!. ,i,i 65, 73) do not include any

allegations of physical harm, nor are they alleged with any specificity to suggest that they would

deter a prisoner of ordinary firmness from exercising his constitutional rights. Dorsey, 468 F.

App'x at 27. Accordingly, Plaintiffs retaliation claim against Bodge in connection with the alleged

verbal abuse is dismissed.

            g. Removal as IGRC Rep

        Plaintiff was removed as an IGRC Rep by Quick, and Plaintiff contends that it was because

he filed grievances against prison staff and with a motivation to replace him with a Muslim inmate.

(Id. ,i,i 75, 79). Plaintiff alleges that he was removed on April 19, 2019 (id. ,i 72) but was apparently

reinstated thereafter, as he was removed again on July 12, 2019 (id. ,i 75). He alleges that on July

15, 2019 he filed grievances about his removal and complained to Capra, Barnes, Mallozzi, and

Loren, but they "failed to do anything to grant [Plaintiff] the relief he was required." (Id.).

Plaintiffs allegations that Quick, as the Inmate Grievance Program Supervisor, retaliated against

Plaintiff because of his status as an IGRC Rep are purely speculative and conclusory. "Where, as

here, the plaintiff alleges the ultimate fact of retaliation in a conclusory and speculative manner,

he fails to state a claim for retaliation." Dorsey, 468 F. App'x at 27.

        Plaintiffs allegations against Capra, Barnes, Mallozzi, and Loren for failing to grant the

reliefrequested in his grievance similarly fail to allege any retaliatory motive. There is no federal

or constitutional right to an inmate grievance review process. See e.g., Gilbert v. Goard, No. 03-

                                                   20
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 21 of 26




CV-423, 2007 WL 3232273, at *6 (N.D.N.Y. Oct. 31, 2007) ("Because the [inmate] grievance

procedures are not constitutionally required, a state's violation of those procedures or its failure to

enforce them does not give rise to a claim under section 1983."). To the extent Plaintiff seeks to

hold these supervisory defendants liable for actions by Quick, they too fail, as respondeat superior

is not a basis for liability under§ 1983. See Blyden v. Mancusi, 186 F.3d 252,264 (2d Cir. 1999);

see also Malik v. City of New York, No. 11-CV-6062, 2012 WL 3345317, at *15 (S.D.N.Y. Aug.

15, 2012) (complaint to jail superintendent was "insufficient to make out a prima facie claim of

personal involvement against supervisors"), adopted by 2012 WL 4475156 (S.D.N.Y. Sept. 28,

2012). Instead, a plaintiff seeking to hold a supervisory defendant liable pursuant to § 1983 must

allege personal involvement by the defendant. Tangreti v. Bachmann, 983 F.3d 609,618 (2d Cir.

2020) (noting that supervisory liability requires that the "defendant, through the official's own

individual actions, has violated the Constitution" (quoting Iqbal, 556 U.S. at 676)); Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). The complaint herein fails to establish a basis for

supervisory liability.

        In any event, the grievance upon which this retaliation is allegedly based was filed in

response to Plaintiffs removal, and, as discussed above, is therefore not actionable retaliation.

Lees, 696 F. App'x at 531; Santucci, 2021 WL 76337, at *7. Accordingly, Plaintiffs claim that

Quick, Capra, Barnes, Mallozzi, and Loren retaliated against him through Quick's termination of

his status as an I G RC Rep is dismissed.




                                                  21
         Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 22 of 26




            6. Claims of§ 1983 Conspiracy

        Plaintiff alleges that most 6 of the retaliatory events discussed supra, were conspiracies

among various Defendants. To the extent Plaintiffs conspiracy claims are alleged under § 1983,

in order to survive a motion to dismiss, the claim must allege facts plausibly suggesting that (1) an

agreement existed between two or more state actors to act in concert to inflict an unconstitutional

injury on plaintiff, and (2) an ove1i act was committed in fmiherance of that goal. Ciambriello v.

Cty. of Nassau, 292 F.3d 307, 324-25 (2d Cir. 2002); see also Concepcion v. City of New York,

No. 05-CV-8501, 2008 WL 2020363, at *5 (S.D.N.Y. May 7, 2008) (affirming the continued

viability of the Ciambriello standards when analyzing a conspiracy claim vis-a-vis a motion to

dismiss). The plaintiff must not only allege a conspiracy, but he must also allege the "actual

deprivation of constitutional rights." Romer v. Morgenthau, 119 F. Supp. 2d 346, 363-64

(S.D.N.Y. 2000) (citing Maish v. Austin, 901 F. Supp. 757, 765 (S.D.N.Y. 1995)). "Thus, if a

plaintiff cannot sufficiently allege a violation of his rights, it follows that he cannot sustain a claim

of conspiracy to violate those rights." Id.; see also Vega v. Artus, 610 F. Supp. 2d 185, 202-03

(N.D.N.Y. 2009).

        As discussed supra, Plaintiff has failed to allege plausibly a violation of his Fomih, Eighth,

and Fomieenth Amendment rights; and only his First Amendment retaliation claim in connection

with the MBR lodged by Franco is held herein to survive Defendants' instant motion. 7 Thus, any


6
 The only retaliatory events alleged by Plaintiff that are not pied to have been conspiracies were the
purpotted assault by Franco, the Tier II Hearing, and the verbal abuse by Bodge.
7
 Plaintiff alleges in the Complaint that the "fraudulent and retaliatory penalty imposed" by Bodge deprived
Plaintiff "of his packages and commissary, which deprived him of practicing his Religious diet[],
compelling [Plaintiff] to change and/or modify his Religious practices" and "thereafter changed his
Religion and deprived [him] of [his] ability to represent his fellow prisoners." (Comp!. at 70, 88).
Defendants did not make any arguments in their Memorandum of Law concerning dismissal of Plaintiff's
allegations of violations of the free exercise clause of the First Amendment and RLUIPA. "[I]t is not this


                                                    22
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 23 of 26




conspiracy claims alleged by Plaintiff in connection with the dismissed constitutional claims are

likewise dismissed. Romer, 119 F. Supp. 2d at 363-64.

        Plaintiffs allegation concerning a conspiracy in connection with the August 4, 2018 MBR

lodged by Franco was simply that it was paii of a conspiracy by "multiple officials" in retaliation

for having filed a grievance against Franco. (Comp!. ,i,i 38, 39). He does not identify the members

of this conspiracy, the goals of this conspiracy, or when the conspiracy took place. As regards

Plaintiffs claims of a violation of the free exercise clause of the First Amendment and RLUIPA,

the Court notes that Plaintiff has specifically identified Bodge, Capra, Royce, Barnes, and

Williams as conspiring to deprive Plaintiff of practicing his religion. Standing alone, Plaintiff has

failed to adequately allege a conspiracy that rises beyond the speculative level. Stated simply, the

Comi has reviewed the Complaint and finds that it does not contain any factual allegations to

support a plausible§ 1983 conspiracy claim involving any Defendant. Accordingly, any claim of

§ 1983 conspiracy is dismissed.

    C. Plaintiffs Claims of Conspiracy Under 42 U.S.C. § 1985

        Plaintiff indicates that his action is also brought under 42 U.S.C. § 1985. That law provides,

in pertinent part:

                If two or more persons in any State or Territory conspire ... for the
                purpose of depriving ... any person or class of persons of the equal
                protection of the laws, or of equal privileges and immunities under
                the laws ... [and] do, or cause to be done, any act in furtherance of
                the object of such conspiracy, whereby another is injured in his
                person or property, or deprived of having and exercising any right
                or privilege of a citizen of the United States, the party so injured ..
                . may have an action for the recovery of damages occasioned by
                such injury or deprivation ...



Comt's responsibility to raise and make counsel's arguments for them." Moore v. Peters, 92 F. Supp. 3d
109, 126 (W.D.N.Y. 2015).

                                                 23
           Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 24 of 26




42 U.S.C. § 1985(3). Like § 1983, § 1985 "provides no substantive rights itself but merely

'provides a remedy for violation of the rights it designates.'" Spencer v. Casavilla, 903 F.2d 171,

174 (2d Cir. 1990) (quoting Great Am. Fed. Sav. & Loan Ass'n v. Novotny, 442 U.S. 366, 372

(1979)).

          The language of 42 U.S.C. § 1985(3), requiring intent to deprive of equal protection of the

laws, means that "the conspiracy must ... be motivated by 'some racial or perhaps otherwise class-

based, invidious discriminatory animus behind the conspirators' action."' Odermatt v. Way, 188

F. Supp. 3d 198,217 (E.D.N.Y. 2016) (citing Mian v. Donaldson, Liifkin & Jenrette Secs. Corp.,

7 F.3d 1085, 1088 (2d Cir. 1993)), qff'd sub nom. Odermatt v. New York City Dep 't of Educ., 694

F. App'x 842 (2d Cir. 2017). "Conclusory allegations of conspiracy are not sufficient to state a

claim under§ 1985." A 'Gard v. Perez, 919 F. Supp. 2d 394, 409 (S.D.N.Y. 2013). A plaintiff

"must provide some factual basis supporting a meeting of the minds, such that defendants entered

into an agreement, express or tacit, to achieve the unlawful end." Webb v. Goard, 340 F.3d 105,

110 (2d Cir. 2003). Plaintiffs fleeting mention of "racial or other class-based discriminatory

animus" required for a § 1985 conspiracy claim is insufficient to state such a claim; and Plaintiff

has not alleged, except in the most conclusmy fashion, that any meeting of the minds occurred

among any or all of the Defendants. His conspiracy allegations under § 1985 therefore, too, must

fail. 8




8
  Defendants also request, in their Memorandum of Law in suppmt, that the Complaint be dismissed for
failure to comply with Federal Rule of Civil Procedure 8(a)(2), which requires a pleading contain short and
plain statements of the claim. (Defs. Br. at 7, 11 ). "[I]t is improper to asse1t in a memorandum of law a
legal basis for the motion that was not specified in the notice of motion." IO.B. Realty, Inc. v. Patsy's
Brand, Inc., No. 19-CV-2776, 2020 WL 5518230, at *2, n.2 (S.D.N.Y. Sept. 13, 2020). Given the
conclusions reached herein, the Comt need not and does not reach that basis for dismissal.

                                                    24
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 25 of 26




 II.     Plaintiffs Request for Sanctions Against Defendants

         In his opposition brief, Plaintiff purports to move for sanctions against Defendants under

Federal Rule of Civil Procedure 11, stating that "defendants should be sanctioned accordingly for

filing a frivolous motion, wasting the Comi's time, creating delay tactics and fabricating facts to

avoid dealing with the real issues .... It is obvious that defendants['] motion was filed for no

purpose other than to harass, cause um1ecessary delay, or needlessly increase the cost of litigation."

(Pl. Opp'n at 1-2). This is an unsupported and unfair characterization. In any event, a motion for

Rule 11 sanctions must be brought in a separate motion, which must be served but not filed or

presented to the Court before the other party has had twenty-one days to withdraw the allegedly

offending pleading or correct the allegedly offending conduct. Fed. R. Civ. P. ll(c)(2). Plaintiff

did not follow this procedure. His request for Rule 11 sanctions is itself defective and is denied.

See Viruet v. City of New York, No. 16-CV-8327, 2019 WL 1979325, at *18 (S.D.N.Y. May 3,

2019).

                                          CONCLUSION

         Based upon the foregoing, Defendants' motion to dismiss pursuant to Rule 12(b)(6) is

GRANTED in part. The Comi dismisses Plaintiffs claims under 42 U.S.C. § 1981; his claims

under 42 U.S.C. § 1983 alleging violations of the Eighth, Fourth, and Fourteenth Amendments;

and his claims under 42 U.S.C. §§ 1983 and 1985 alleging conspiracy. While "[d]istrict courts

should frequently provide leave to amend before dismissing a prose complaint ... leave to amend

is not necessary when it would be futile." Reedv. Friedman Mgt. Corp., 541 F. App'x 40, 41 (2d

Cir. 2013) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)). For all the reasons

described herein, the Court dismisses the foregoing claims alleged in Plaintiffs Complaint with

prejudice as any amendment would be futile.


                                                 25
          Case 7:19-cv-08942-PMH Document 50 Filed 02/17/21 Page 26 of 26




         Plaintiff's claims under 42 U.S.C. § 1983 for retaliation in violation of the First

Amendment are all likewise dismissed with prejudice, except his retaliation claim against Franco

for filing the MBR which shall proceed to discovery. Plaintiffs claim under 42 U.S.C. § 1983

against Bodge alleging a violation of the free exercise clause of the First Amendment and RLUIPA

shall proceed to discovery as well.

         Plaintiffs request for sanctions is DENIED.

         The remaining Defendants, Franco and Badge, are directed to file an Answer to the

Complaint by March 10, 2021. The Court will thereafter docket a Notice of Initial Conference.

         The Clerk of the Court is respectfully directed to terminate the motion (Doc. 46); to

terminate as Defendants Quandera Quick, Salvatore P. Gregory, D. Rodriguez, S.A. Coughlin, R.

Williams, Michael Barnes, Michael Capra, Mark Royce, Shelley Mallozzi, and Rebecca A. Loren;

and to mail a copy of this Memorandum Opinion and Order to Plaintiff.

                                                 SO ORDERED:

Dated:     New York, New York
           February 17, 2021

                                                PHILIP M. HALPERN
                                                United States District Judge




                                                26
